Citation Nr: 0009664	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-32 500A	)	DATE
	)
	)


THE ISSUE

Whether the August 1996 decision of the Board of Veterans' 
Appeals (Board) which determined that the a February 1977 
rating decision which denied a rating higher than 10 percent 
for de Quervain's disease of the right wrist did not 
constitute clear and unmistakable error (CUE) was clearly and 
unmistakably erroneous.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran served on active duty from September 14, 1971, to 
May 18, 1976, and had eight years, two months, and 16 days of 
active service prior to September 14, 1971.

In an August 1996 decision, the Board determined that a 
February 1977 rating decision in which a regional office (RO) 
assigned a rating of 10 percent for disability associated 
with de Quervain's disease of the right wrist with radial 
sensory neuroma did not constitute clear and unmistakable 
error.  In December 1999, the veteran claimed that the 
Board's August 1996 decision was clearly and unmistakably 
erroneous.


FINDING OF FACT

The veteran's motion for revision or reversal of the Board's 
August 1996 decision based on clear and unmistakable error 
(CUE) fails to allege specific errors of fact or 
misapplication of law which would compel a different result 
but for such errors.


CONCLUSION OF LAW

The motion for revision or reversal based on CUE of the 
August 1996 Board decision which found that the February 1977 
rating decision which awarded a rating of 10 percent for the 
veteran's disability of the right forearm, wrist, and hand 
was not clearly and unmistakably erroneous, does not contain 
sufficient allegations of CUE.  38 C.F.R. §§ 20.1403(d), 
20.1404(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board determined in August 1996 that a February 1977 
rating decision, which assigned a 10 percent disability 
evaluation for the veteran's service-connected DeQuervain's 
disease of the right wrist complicated by infection with 
secondary hypertrophic scarring over abductor longus and 
radial sensory neuroma, was not clearly and unmistakably 
erroneous.  The veteran now contends that the Board's August 
1996 decision is clearly and unmistakably erroneous.

A motion for revision of a decision based on clear and 
unmistakable error (CUE) must be in writing and must be 
signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable VA 
file number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).

The veteran has submitted several documents which meet the 
pleading requirements of 38 C.F.R. § 20.1404(a).  A statement 
submitted in June 1998 contains his name, claim number and 
signature.  It identifies the August 1996 Board decision and 
asserts that such decision was based on clear and 
unmistakable error.  In December 1999, the veteran filed a 
written motion which contained his name, claim number and 
signature.  It identified the Board's August 1996 decision 
and asserted that such decision, insofar as it pertained to 
the February 1977 rating of his right arm, wrist, and hand 
disability, was clearly and unmistakably erroneous.  The 
Board concludes that the pleading requirements of 38 C.F.R. 
§ 20.1404(a) are satisfied.

Specific allegations are required to satisfy the requirements 
of a claim for CUE in a Board decision.  The motion must set 
forth clearly and specifically the alleged clear an 
unmistakable error or errors of fact or law in the Board 
decision, the legal or factual basis of such allegations, and 
why the result would have been manifestly different but for 
the alleged error.  Nonspecific allegations of failure to 
follow regulations or failure to give due process or any 
other general, nonspecific allegations of error, are 
insufficient to satisfy the requirements of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be denied.  38 C.F.R. § 
20.1404(b) (1999).

While the veteran's challenges to the validity of the prior 
Board decision are afforded due consideration, he is advised 
that when he makes a collateral challenge to a presumptively 
valid final decision, he is required to come forth with 
specific allegations as to CUE.  Phillips v. Brown, 10 Vet. 
App. 25, 31 (1997), Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is a very specific and rare kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (1999).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different outcome result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).

Examples of situations that are not clear and unmistakable 
error include:

1.  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

2.  Duty to Assist.  The Secretary's 
failure to fulfill the duty to assist.

3.  Evaluation of the evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

38 C.F.R. § 20.1403(d) (1999).

CUE does not include the otherwise correct application of the 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute.  38 C.F.R. § 20.1403(e) (1999).

The veteran's June 1998 and December 1999 motions, as well as 
his other statements, fail to allege any fact, known at the 
time of the Board's August 1996 decision, which was not 
considered by the Board and which, if considered, would have 
compelled a finding that the February 1977 rating decision 
was clearly erroneous.  The veteran has repeatedly asserted 
that he had service-connected disability in February 1977 
from loss of sensory function associated with resection of 
the radial sensory nerve.  This fact was documented in his 
service medical records, was known to the Board, and was 
discussed in its August 1996 decision.  No other error of 
fact has been alleged by the veteran in support of his CUE 
claim.  Similarly, the veteran has not alleged with any 
specificity how the several regulations to which he has cited 
were misapplied by the Board in its August 1996 decision.  In 
short, he has cited several regulations, but did not allege 
how they were misapplied.  

The essence of the veteran's contentions has been that he 
should have been awarded a separate compensable rating for 
disability associated with right radial nerve paralysis in 
addition to his disability from tenosynovitis in his right 
wrist.  The Board considered this assertion in 1996 but 
determined that the February 1977 decision had considered 
such disability and was not clearly and unmistakably 
erroneous on that basis.  

More generally, the gist of the veteran's contentions is the 
assertion that the Board's August 1996 decision was clearly 
and unmistakably erroneous because it did not reverse or 
modify the February 1977 rating decision which, according to 
the veteran, was clearly and unmistakably erroneous.  
However, the veteran has not alluded to any fact extant at 
the time of the Board's decision which, if known by the Board 
in August 1996, would have compelled the Board to conclude 
that the February 1977 rating decision would have been 
manifestly different if such fact were known.  Nor has the 
veteran alleged with the required specificity any 
misapplication by the Board of the law or regulations.

It must be emphasized that the issue now before the Board is 
not the propriety of the rating assigned in February 1977.  
Rather, the issue now before the Board is whether there was 
clear and unmistakable error in its August 1996 decision.  
That decision contains findings of fact and conclusions of 
law based on such findings.  The decision contains a 
discussion of the law concerning CUE and adequate reasons and 
bases for the conclusion that the February 1977 rating 
decision was not clearly and unmistakably erroneous.

The veteran seems to assert in his December 1999 motion that 
the Board's August 1996 decision was based on an erroneous 
finding of fact, as the Board's first finding of fact 
contained no reference to resection of the radial sensory 
nerve.  However, as the veteran points out, the Board's 
discussion of the reasons and bases for its decision clearly 
shows that the fact that the veteran underwent resection of 
the radial nerve was known to the Board and was considered in 
its findings and conclusions.

In summary, the veteran's motion fails to allege specific 
error of fact or misapplication of law in the Board's August 
1996 decision that would compel a different result but for 
such errors.  The Board concludes that such decision is not 
clearly and unmistakably erroneous.


ORDER

The August 1996 decision -- in which the Board determined 
that the February 1977 rating decision that assigned an 
evaluation of 10 percent for the veteran's service-connected 
disability of the right forearm, wrist, and hand disorders 
was not clearly an unmistakably erroneous -- should not be 
revised or reversed on the grounds of clear and unmistakable 
error by the Board.  The motion is denied.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

 


